                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         9120 West Post Road, Suite 100
                                                                                                                     4   Las Vegas, Nevada 89148
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Defendant
                                                                                                                         AIRMOTIVE INVESTMENTS, LLC
                                                                                                                     7
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                                      UNITED STATES DISTRICT COURT
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                                                            DISTRICT OF NEVADA
                                                                                                                    10
                                                                                                                                                                      ***
                                                                                                                    11
                                                                                                                         NATIONSTAR MORTGAGE, LLC,                  )
                                                                                                                    12                                              )
                                                                                                                                                         Plaintiff, )
                                                                                                                    13                                              )         Case No.   3:15-cv-00375-MMD-CBC
                                                                                                                         vs.                                        )
                                                                                                                    14                                              )
                                                                                                                         HIGHLAND RANCH HOMEOWNERS                  )
                                                                                                                    15   ASSOCIATION; AIRMOTIVE                     )
                                                                                                                         INVESTMENTS, LLC; DOE INDIVIDUALS I- )
                                                                                                                    16   X, inclusive; and ROE CORPORATIONS I-X, )
                                                                                                                         inclusive,                                 )
                                                                                                                    17                                              )
                                                                                                                                                       Defendants. )
                                                                                                                    18   ______________________________________ )
                                                                                                                    19                      STIPULATION AND ORDER TO EXTEND TIME TO
                                                                                                                                           RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                                                                                                    20                                    (First Request)
                                                                                                                    21          COMES NOW Plaintiffs, NATIONSTAR MORTGAGE LLC, and Defendant,
                                                                                                                    22   AIRMOTIVE INVESTMENTS, LLC, by and through their undersigned counsel, and hereby
                                                                                                                    23   stipulate and agree as follows:
                                                                                                                    24          1.      On September 24, 2018, Plaintiff filed a Renewed Motion for Summary Judgment
                                                                                                                    25                  herein [ECF #94]. Responses are presently due on October 15, 2018.
                                                                                                                    26          2.      Defendant’s counsel has been required to devote time and attention to numerous
                                                                                                                    27                  other pending legal matters since the filing of the Renewed Motion for Summary
                                                                                                                    28
                                                                                                                                                                  Page 1 of 3                                   6943 Chorale
                                                                                                                     1                Judgment which have detracted from the time available prepare a response.

                                                                                                                     2         3.     Based upon the foregoing, Defendant has requested and shall be granted an

                                                                                                                     3                extension of time until October 22, 2018, in which to respond to the Plaintiff’s

                                                                                                                     4                Renewed Motion for Summary Judgment.

                                                                                                                     5         4.     This Stipulation is made in good faith and not for purpose of delay.

                                                                                                                     6         Dated this     15th        day of October, 2018.

                                                                                                                     7   ROGER P. CROTEAU &
                                                                                                                          ASSOCIATES, LTD.                                 AKERMAN LLP
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                          /s/ Timothy E. Rhoda                              /s/ Thera A. Cooper
                                                                                                                    10   TIMOTHY E. RHODA, ESQ.                            THERA A. COOPER
                                                                                                                         Nevada Bar No. 7878                               1635 Village Center Circle, Suite 200
                                                                                                                    11   9120 West Post Road, Suite 100                    Las Vegas, Nevada 89134
                                                                                                                         Las Vegas, Nevada 89148                           (702)634-5005
                                                                                                                    12   (702) 254-7775                                    (702) 380-8572 (fax)
                                                                                                                         croteaulaw@croteaulaw.com                         thera.cooper@akerman.com
                                                                                                                    13   Attorney for Defendant                            Attorney for Plaintiff
                                                                                                                         Airmotive Investments, LLC                        Nationstar Mortgage, LLC
                                                                                                                    14
                                                                                                                    15
                                                                                                                    16                                               IT IS SO ORDERED.

                                                                                                                    17
                                                                                                                                                                     By:
                                                                                                                    18                                                       Judge, U.S. District Court

                                                                                                                    19
                                                                                                                                                                     Dated: October 15, 2018
                                                                                                                    20
                                                                                                                    21
                                                                                                                    22
                                                                                                                    23
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                   Page 2 of 3                                     6943 Chorale
                                                                                                                         Case 3:15-cv-00375-MMD-CBC Document 99 Filed 10/15/18 Page 3 of 3



                                                                                                                     1                                 CERTIFICATE OF SERVICE

                                                                                                                     2         I HEREBY CERTIFY that on this           15th      day of October, 2018, I served via the

                                                                                                                     3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

                                                                                                                     4   AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR SUMMARY

                                                                                                                     5   JUDGMENT (First Request) to the following parties:

                                                                                                                     6
                                                                                                                               Melanie D Morgan                               Gayle A. Kern
                                                                                                                     7         Akerman LLP                                    Gayle A. Kern, Ltd.
                                                                                                                               1635 Village Center Circle, Suite 200          5421 Kietzke Lane, Ste. 200
                                                                                                                     8         Las Vegas, Nevada 89134                        Reno, NV 89511
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                               (702)634-5005                                  775-324-5930
                                                                                                                               (702) 380-8572 (fax)                           775-324-6173 (fax)
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                               melanie.morgan@akerman.com                     gakltd@kernltd.com
                                                                                                                    10         Attorney for Plaintiff                         Attorney for Defendant
                                                                                                                               Nationstar Mortgage, LLC                       Highland Ranch Homeowners Association
                                                                                                                    11
                                                                                                                               Vatana Lay                                     Karen M. Ayarbe
                                                                                                                    12         Akerman LLP                                    Kern & Associates, Ltd.
                                                                                                                               1635 Village Center Circle, Suite 200          5421 Kietzke Lane, Suite 200
                                                                                                                    13         Las Vegas, Nevada 89134                        Reno, NV 89511
                                                                                                                               702-634-5000                                   775-324-5930
                                                                                                                    14         702-380-8572 (fax)                             775-324-6173 (fax)
                                                                                                                               vatana.lay@akerman.com                         karenayarbe@kernltd.com
                                                                                                                    15         Attorney for Plaintiff                         Attorney for Defendant
                                                                                                                               Nationstar Mortgage, LLC                       Highland Ranch Homeowners Association
                                                                                                                    16
                                                                                                                               Ariel E. Stern
                                                                                                                    17         Akerman LLP
                                                                                                                               1635 Village Center Circle, Suite 200
                                                                                                                    18         Las Vegas, Nevada 89134
                                                                                                                               702-634-5000
                                                                                                                    19         702-380-8572 (fax)
                                                                                                                               ariel.stern@akerman.com
                                                                                                                    20         Attorney for Plaintiff
                                                                                                                               Nationstar Mortgage, LLC
                                                                                                                    21
                                                                                                                    22
                                                                                                                                                                   /s/ Timothy E. Rhoda
                                                                                                                    23                                             An employee of ROGER P. CROTEAU &
                                                                                                                                                                   ASSOCIATES, LTD.
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                 Page 3 of 3                                     6943 Chorale
